Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 04/09/2021. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 04/09/2021, has been entered. Claims 1, 6, and 15 have been amended. 


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0/2021 has been entered.

Claim Interpretation
Regarding Claim 15, the term “computer readable storage medium” (Line 1) is being interpreted in light of [0020] of Applicant's specification to be a non-transitory computer-readable medium.

 Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 

The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Taking claim 6 as representative, claim 6 recites at least the following limitations that are believed to recite an abstract idea:
determining a venue corresponding to a user, wherein the venue has a corresponding first venue description that describes the venue to users, and the first venue description is a non-dynamic description; 
determining an anticipated visit date, an anticipated visit time, or a combination thereof corresponding to a visit to the venue; 
obtaining venue information corresponding to the anticipated visit date, the anticipated visit time, or a combination thereof using one or more detectors located at the venue, wherein the one or more detectors detect topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof; and 
generating a second venue description based on the venue information obtained using the one or more detectors located at the venue and the anticipated visit date, the anticipated visit time, or the combination thereof, wherein the second venue description is a dynamic textual description of the venue that indicates is determined based on the topics of conversation in the venue, the number of people in the venue, the demographics of patrons to the venue, the atmosphere of the venue, the sports team corresponding to the venue, or some combination thereof and the anticipated visit date, the anticipated visit time, or the combination thereof.

            Under Prong Two of Step 2A, returning to representative claim 6, the recitation of various additional elements within the claim are acknowledged, such as a processor, one or more sensors, and the textual description being computer-generated. The additional elements of processor, and one or more sensors merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the textual description being computer-generated does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 6 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 6 recites the additional elements of a processor, one or more sensors, and the textual description being computer-generated. The additional elements of processor, and one or more sensors merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the textual description being computer-generated does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 8 utilize computer 
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 7-14 merely further limit the abstract idea and are thereby considered to be ineligible. 
 	Claims 1-5 and 15-20 are parallel in nature to claims 6-14. Accordingly claims 1-5 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind et al (US 20160321548 A1), hereinafter Ziskind, in view of Harper et al (US 20120150586 A1), hereinafter Harper.

Regarding claim 6, Ziskind teaches a method comprising: 
-3-determining, by use of a processor (Ziskind: A processor of the system performs system operations. [0011]), a venue (“point of interest”) corresponding to a user, wherein the venue has a corresponding first venue description that describes the venue to users, and the first venue description is a non-dynamic description (Ziskind: A user may search for a particular point of interest on a map. [0052] The user may also search for information about a particular point of interest. [0041] As seen in at least Figure 4, the point of interest’s information includes an image of the point of interest, a summary of the ride, a name of the ride, and other information such as a height requirement. [0062] – It is understood that this information, particularly the name of the point of interest, constitutes a non-dynamic description thereof, as the name of a venue or roller coaster is static.); 
determining, by use of the processor, an anticipated visit date, an anticipated visit time, or a combination thereof corresponding to a visit to the venue (Ziskind: Guest travel time to a ride is considered, such that the system predicts that “the guest is 15 minutes away;” results may be personalized based on when a guest will arrive at the point of interest/ride with consideration for time of day and day of week; or may be for time periods through the remainder of the day. [0045] – It is understood that a predicted time of arrival constitutes an anticipated visit time.); 
obtaining, by use of the processor, venue information corresponding to the anticipated visit date, the anticipated visit time, or a combination thereof using one or more sensors located at the venue (Ziskind: Information is collected through sensors installed in the venue. [0035] The collected data is used for real time calculations and stored as historical data for analysis. [0023-0024]); and 

While Ziskind discloses that the sensor-obtained data includes traffic flow [0024].  The sensors help obtain information that is passed on to the application servers [0029].  The sensors installed in the venue reports device locations by using iBeacons, Wi-Fi, RFID, and cameras [0035].  A location map data is received at the application servers where location of venue guests may be tracked in real-time, periodically, or only at certain waypoint such as point-of-entry beacons or point-of-sale terminals.  A location map can be generated from all of these disparate location points tracking all known locations for a given area. [0038] Furthermore, Ziskind discloses other information that can be used to estimate the wait time, such as thermometer data, barometer data, hygrometer data, wind vane data, rain gauge data, light sensor data, weather forecast data, etc. [0046].
However, Ziskind does not specifically teach that the sensors detect topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof; or that the second description is determined based on the topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof.

However, Harper teaches a venue monitoring and reporting system (Harper: Abstract) in which:
 sensors detect topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof (Harper: Each venue includes a respective ‘detection subsystem,’ comprising cameras, sensors, and other 
a description is determined based on the topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof (Harper: real-time demographic data and venue information for a venue is displayed to the potential customer. [0115] Additional venue information may also be displayed. [0124] The demographic profile is determined based on newly received data combined with historical data. [0046] Descriptions of the venue are determined based on capacity and noise, such as “relaxed, dead, hopping, crazy, loud, intense, dance, energized.” [0007] –See Figures 15 & 18). This known technique is applicable to the method of Ziskind as they share characteristics and capabilities, namely they are directed to sensor-based dynamic venue information.  
It would have been recognized that applying the known technique of sensors detecting topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof; and a description being determined based on the topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof, as taught by Harper, to the teachings of Ziskind would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that sensors detect topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof; and a description is determined based on the topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof, as taught by Harper, into the method of Ziskind 
 
Regarding claim 7¸ Ziskind/Harper teach the method of claim 6, further comprising receiving information from the user, wherein the information indicates the venue (Ziskind: A user may search for a particular point of interest on a map, or to filter a list to determine a particular point of interest. [0052] The user may also search for information about a particular point of interest. [0041]).  

Regarding claim 8¸ Ziskind/Harper teach the method of claim 6, wherein the venue is selected from a group comprising a business, a restaurant, an amusement park, an attraction venue, a play venue, a party venue, a movie theatre, a zoo, a bar, and a church (Ziskind: “The points of interest of the venue may identify locations associated with attractions such as restaurants, cafeterias, concession stands, stores, libraries, theme park rides, theatre shows, movies, circus shows, animal shows, or costumed characters. Points of interest may also include locations associated with restrooms, water fountains, entrances, exits, or crossroads.” [0021] The point of interest may be “one of an amusement park ride, a restaurant, a cafeteria, a restroom, a concession stand, a store, a library, a theme park ride, a theatre stage, a movie theater, a circus stage, an animal display showing” [Claim 2])

Regarding claim 9¸ Ziskind/Harper teach the method of claim 6, wherein the anticipated visit date, the anticipated visit time, or a combination thereof comprises both of a current date and a current time (Ziskind: Wait tines may estimate how long a guest may wait currently. [0023] Current wait times may be determined. [0044]).  

Regarding claim 10¸ Ziskind/Harper teach the method of claim 9, wherein the current date and the current time are relative to a time to travel to the venue (Ziskind: Guest travel time to a ride is considered, such that the system predicts that “the guest is 15 minutes away;” results may be personalized based on when a guest will arrive at the point of interest/ride with consideration for time of day and day of week. [0045]).  

Regarding claim 11¸ Ziskind/Harper teach the method of claim 6, wherein the anticipated visit date, the anticipated visit time, or a combination thereof comprises a future date, a future time, or a combination thereof 

Regarding claim 12¸ Ziskind/Harper teach the method of claim 6, wherein obtaining the venue information comprises obtaining information corresponding to at least one patron of the venue, obtaining information from the at least one sensor in the venue, obtaining information about events occurring at the venue, obtaining historical information corresponding to the venue, or some combination thereof (Ziskind: The collected information may come from guest mobile device reporting detecting of a beacon or geofence, or from sensors installed at the venue, such as beacons or cameras for detecting guests. [0035] Specifically, guest mobile devices may provide GPS data, beacon proximity data, social media data, “login information, guest settings, guest disability information, guest reservation status information, guest demographic information, …, queue length information, or some combination thereof.” [0024-0025] Historical measurements around the point of interest are also used. [0023] Event schedules associated with the points of interest are also received. [0010]).

Regarding claim 13¸ Ziskind/Harper teach the method of claim 12, wherein the information corresponding to the at least one patron of the venue comprises a user profile, user feedback, a social media post, user demographics, or some combination thereof (Ziskind: The collected information may come from guest mobile device reporting detecting of a beacon or geofence. [0035] Specifically, guest mobile devices may provide GPS data, beacon proximity data, social media data, “login information, guest settings, guest disability information, guest reservation status information, guest demographic information, …, queue length information, or some combination thereof.” [0024-0025]).  

Regarding claim 14¸ Ziskind/Harper teach the method of claim 6, further comprising providing the venue description to the user (Ziskind: A user interface is displayed on the screen of the user device. [0060] It is navigable by the user [0061] and includes information such as the name of point of interest, image of the point of interest, and calculated wait time. [0062] – See Figure 4.)

Regarding claims 1-5, the limitations of apparatus claims 1-5 are closely parallel to method claims 6-10, with the additional elements of a memory that stores code executable by the processor (Ziskind: “The system also includes a processor coupled to the memory and to the communication transceiver. Execution of instructions stored in the memory by the processor performs system operations.” [0011]), and are rejected on the same basis.

Regarding claims 15-20, the limitations of claims 15-20 are closely parallel to method claims 6-7, 9, 12-13, and 14, with the additional elements of  a computer readable storage medium that stores code executable by a processor (Ziskind: “Execution of instructions stored in the memory by the processor performs system operations.” [0011]), and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 04/09/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that the rejection of the claims as being directed to an abstract idea without significantly more.
	Examiner respectfully disagrees. Representative independent claim 6 recites that limitations of determining a venue corresponding to a user, wherein the venue has a corresponding first venue description that describes the venue to users, and the first venue description is a non-dynamic description; determining an anticipated visit date, an anticipated visit time, or a combination thereof corresponding to a visit to the venue; obtaining venue information corresponding to the anticipated visit date, the anticipated visit time, or a combination thereof using one or more detectors located at the venue, wherein the one or more detectors detect topics of conversation in the venue, a number of people in the venue, demographics of patrons to the venue, an atmosphere of the venue, a sports team corresponding to the venue, or some combination thereof; and generating a second venue description based on the venue information obtained using the one or more detectors located at the venue and the anticipated visit date, the anticipated visit time, or the combination thereof, wherein the second venue description is a dynamic textual description of the venue that indicates is determined based on the topics of conversation in the venue, the number of people in the venue, the demographics of patrons to the venue, the atmosphere of the venue, the sports team corresponding to the venue, or some combination thereof and the anticipated visit date, the anticipated visit time, or the combination thereof, which are directed to an abstract idea of determining and providing information, except for the recitation of computer-related additional elements at a high level of generality. In analyzing if the additional elements of the claims provide “significantly more” than the recited judicial exception, Examiner makes reference to the 2019 PEG. The pending claims do not provide an inventive concept, but rather simply appends well-understood, routine, and conventional computer-related activities and elements, at a high level of generality, to the abstract idea. 

Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shrinath (US 20160261984 A1) teaches a method for dynamically calculating the current occupancy of a venue using sensors.
Ghosh et al (US 20170083991 A1) teaches a system for estimating wait time in real-time using embedded sensors at a venue.
Marti (US 20140122040 A1) teaches real-time modeling and history-based forecasting of crowds at a venue, using user-devices’ GPS sensors.
Tsyrklevich (US 20160196747 A1) and Scofield (US 20140058711 A1) each teach systems for sensor-based determination of parking availability at a parking venue, including consideration of historical data for predicting availability at a future time of arrival for a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684           
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625